Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The amendment filed on December 21, 2020 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
 
	Claim Objections

Claims 1, 12, and 20 are objected to because of the following informalities: 
- claim 1, “,” (lines 22, 23) should be removed.
- claims 12 and 20, “,” (lines 23, 26) should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-10, 12, 14-20, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11, 12, and 13, the limitation of “… when the current calibration 
is determined to be reliable based on convergence of the optimization algorithm, then updating the bias and scale factor values associated with the sliding time window of previous measurements according to bias values and scale factor values, obtained with the optimization algorithm, which best compensate for the measurement errors, resulting in updated bias and scale factor values” is not supported by the original disclosure. Instead, the original disclosure describes “[a] reliability of a current updates bias and scale factor values according to the most recent sensor measurement, resulting in updated bias and scale factor values. If the current calibration is not reliable, then the system uses previous bias and scale factor values” (paragraph 00013, lines 9-13). The original disclosure further discloses “[i]n another aspect, the system determines a bias value and a scale factor value which best compensate for errors in a previous sensor measurement of the multiaxis sensor, resulting in previous bias and scale factor values” (paragraph 0015, lines 1-3). 

Prior Art Note

	Claims 1, 2, 4-10, 12, 14-20, and 22-24 do not have prior art rejections.
The combination as claimed wherein a system and method for adaptive calibration of a multi-axis sensor comprising when the current calibration is determined to be reliable based on convergence of the optimization algorithm, then updating the bias and scale factor values associated with the sliding time window of previous measurements according to bias values and scale factor values, obtained with the optimization algorithm, which best compensate for the measurement errors, resulting in updated bias and scale factor values (claims 1, 12, 20) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

on December 21, 2020 have been fully considered but they are not persuasive.
With regard to the rejection under 35 USC 112(a), Applicants argue “independent claims 1, 12, and 20 … have been amended to clarify the claim language such that it is dully supported by the disclosure.”
Examiner’s position, as discussed above, is that the amended portion of the claims: “… when the current calibration is determined to be reliable based on convergence of the optimization algorithm, then updating the bias and scale factor values associated with the sliding time window of previous measurements according to bias values and scale factor values, obtained with the optimization algorithm, which best compensate for the measurement errors, resulting in updated bias and scale factor values” is not supported by the original disclosure. 
Instead, the original disclosure describes “[a] reliability of a current calibration is assessed. If the current calibration is reliable, then the system updates bias and scale factor values according to the most recent sensor measurement, resulting in updated bias and scale factor values. If the current calibration is not reliable, then the system uses previous bias and scale factor values” (paragraph 00013, lines 9-13). The original disclosure further discloses “[i]n another aspect, the system determines a bias value and a scale factor value which best compensate for errors in a previous sensor measurement of the multiaxis sensor, resulting in previous bias and scale factor values” (paragraph 0015, lines 1-3). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sorenson et al. (US 2108/0080310) discloses an opportunistic sensor fusion algorithm for autonomous guidance while drilling (Title, Abstract).
Sorenson et al. (US 2017/0292840) discloses a gyromagnetic geopositioning system (Title, Abstract).
However, the references above do not disclose “when the current calibration is determined to be reliable based on convergence of the optimization algorithm, then updating the bias and scale factor values associated with the sliding time window of previous measurements according to bias values and scale factor values, obtained with the optimization algorithm, which best compensate for the measurement errors, resulting in updated bias and scale factor values”.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached at (571) 272-8586.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        January 14, 2021